                       Case 6:19-cv-01493-MK           Document 5        Filed 10/09/19      Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED S TATES DISTRICT COURT
                                                             for the
                                                       District of Oregon

                                                               )
 Jose Velez
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)                       )
                                                               )
                                V.                                     Ci vil Action No . 6:19-cv-01493-MK
                                                               )
Jack Sprats LLC , The Ranch Restaurant,                        )
Alexander's Greek Cuisine , Does 1-10, inclusive               )
                                                               )
                                                               )
                           Dejendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Dejendant"s name and address)
                                           Jack Sprats LLC
                                           510 E MAIN ST COTTAGE GROVE OR 97424




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed . R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                  Jose Velez
                                  3936 S Semoran Blvd #317
                                  Orlando, FL 32822




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date: 10/09/2019                                                       By: s/B. Davies, Deputy Clerk
                                                                                    Signature of Clerk or Deputy Clerk
                         Case 6:19-cv-01493-MK              Document 5     Filed 10/09/19       Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-01493-MK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                        on (date)                             ; or

          0 I left the summons at the individual's residence or usual place of abode ,vith (name)
          ----------------- , a person of suitable age and discretion who resides there,
          on (date)                      ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                            , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                         on (date)                            ; or

           0 I returned the summons unexecuted because                                                                   ; or

           0 Other (specify):



           My fees are$                            for travel and$ ------ for services, for a total of$ -------
                                                                                                           0


           I declare under penalty of perjury that this infonnation is true.


Date:
                                                                                    Server's signature



                                                                                  Printed name and title




                                                                                    Server's address

 Additional infonnation regarding attempted service, etc:
